 
Exhibit 10

 


 
EMPLOYMENT EXTENSION AGREEMENT
 
This EMPLOYMENT EXTENSION AGREEMENT (the “Extension Agreement”), is entered into
as of September 11, 2015, by and between PEPCO HOLDINGS, INC. (the “Com pany”)
and KEVIN C. FITZGERALD (the “Executive”).
 
RECITALS:
 
WHEREAS, the Company and the Executive, as of September 7, 2012, entered into an
Employment Agreement (the “Employment Agreement”), under which the Executive is
currently employed as the Company’s Executive Vice President and General Counsel
for a term that ends on September 16, 2015 (the “Employment Agreement Term”);
 
WHEREAS, on April 29, 2014 (the “Merger Agreement Executive Date”), the Company
entered into an Agreement and Plan of Merger (the “Merger Agreement”) with
Exelon Corporation (“Exelon”), pursuant to which the Company would be acquired
by Exelon (the “Merger”);
 
WHEREAS, as of the date hereof, the Merger has not been concluded; and
 
WHEREAS, the Company wishes to continue the employment of the Executive while
the Merger remains pending, and the Executive has agreed to remain in his
current position, on the terms and conditions set forth in this Extension
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth in this Extension Agreement, the parties agree as follows:
 
1.  
Continuation of the Employment of the Executive.

 
(a) Commencing on September 17, 2015, and continuing until June 30, 2016 or, if
earlier (i) the closing date of the Merger or (ii) the date that is six months
after the termination of the Merger Agreement (the “Extension Period”), the
Executive shall continue to be employed by the Company as its Executive Vice
President and General Counsel. On the last day of the Extension Period (the
“Termination Date”), the employment of the Executive by the Company (and any
subsidiary of the Company that employs the Executive) will cease, unless the
Company and the Executive otherwise shall mutually agree.
 
(b) During the Extension Period (and thereafter to the extent provided in the
Employment Agreement), all of terms and conditions of the Executive’s employment
as set forth in the Employment Agreement shall remain in effect, except as
otherwise provided in this Extension Agreement, and (i) each reference in the
Employment Agreement to “this Agreement” shall be deemed to include this
Extension Agreement and (ii) each reference in the Employment Agreement to the
“Term of this Agreement” shall include the extension of the Executive’s
employment as provided for in this Extension Agreement.
 

 
1 

--------------------------------------------------------------------------------

 



 
2.    Compensation
 
(a) Salary. During the Extension Period, the annual salary of the Executive
shall be $563,000, the Executive’s annual salary as in effect on the date
hereof.
 
(b) Severance. During the Extension Period, the Executive shall continue to be a
participant in the Company’s Amended and Restated Change in Control / Severance
Plan (the “CICSP”) on the terms and conditions set forth in Section 4(a)(iv) of
the Employment Agreement. The termination of the Executive’s employment at the
end of the Extension Period would constitute a “Qualifying Termination” under
the CICSP, which will entitle the Executive to receive (i) a severance payment
equal to the sum of (A) the Executive’s then-current annual salary and (B) the
full amount of the Executive’s target annual bonus under the Amended and
Restated Annual Executive Incentive Compensation Plan and (ii) the other
benefits specified by Section 4.1 of the CICSP.
 
(c) Incentive Compensation and Benefits.  During the Extension Period, the
Executive’s incentive compensation opportunities and other benefits shall be as
set forth in the Employment Agreement.
 
3.    Assignment.  The rights and obligations of the Company under this
Extension Agreement shall inure to the benefit of, and shall be binding upon,
the successors and assigns of the Company. The Executive’s obligations under
this Extension Agreement may not be assigned or transferred in whole or in part,
and the rights and benefits of the Executive under this Extension Agreement
cannot be assigned, anticipated, sold, encumbered or pledged and shall not be
subject to the claims of the Executive’s creditors, except that the personal
representative of the Executive’s estate shall be entitled to receive any
amounts payable under this Extension Agreement after the death of the Executive.
 
4.    Notices.  All notices and other communications under this Extension
Agreement shall be in writing and shall be given by hand or by registered or
certified mail, return receipt requested, postage prepaid, and (i) if to the
Executive, shall be addressed to the Executive at the last address furnished by
the Executive to the Company in writing and (ii) if to the Company, shall be
addresses to the headquarters of the Company for the attention of the Chief
Executive Officer of the Company.
 
5.    Governing Law. To the extent not governed by federal law, this Extension
Agreement shall be governed and construed in accordance with the laws of the
District of Columbia, without reference to its conflict of laws rules.
 
6.    Amendments and Waivers. This Extension Agreement may only be amended,
modified, altered or supplemented in a writing signed by the Executive and on
behalf of the Company by a duly authorized officer other than the Executive. No
obligation under this Extension Agreement shall be waived or discharged unless
such waiver or discharge is signed by the party granting such waiver or
discharge. No failure on the part of either party to exercise any right under
this Extension Agreement, and no delay on the part of either party in exercising
any right under this Extension Agreement, shall operate as a waiver of such
right.
 

 
2 

--------------------------------------------------------------------------------

 



 
7.    Invalidity.  The invalidity or unenforceability of any provision of this
Extension Agreement shall not affect the validity or enforceability of any other
provision of this Extension Agreement. If any provision of this Extension
Agreement shall be held invalid or unenforceable in whole or in part, the
remaining provisions of this Extension Agreement (including any portion of the
provision not held to be invalid or unenforceable) shall remain valid and
enforceable and continue in full force and effect to the fullest extent
permitted by law.
 
8.    Execution in Counterparts.  This Extension Agreement may be executed in
counterparts, which taken together shall be considered one and the same
agreement.
 
9.    Entire Agreement.  This Extension Agreement, together with the Employment
Agreement and the terms and conditions of the Company compensatory plans and
arrangements in which the Executive currently participates or may participate in
the future and of the awards thereunder, constitute the entire agreement between
the Executive and the Company with respect to the Executive’s employment and the
termination of the Executive’s employment.
 
PEPCO HOLDINGS, INC.
EXECUTIVE
       
By:
/s/ JOSEPH M. RIGBY
By:
/s/ KEVIN C. FITZGERALD
 
Name: Joseph M. Rigby
 
Kevin C. Fitzgerald
 
Title: Chief Executive Officer
   

 
 
 
 
3


--------------------------------------------------------------------------------

 